DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Scope of claim 10  is indefinite because two separate and distinct ranges are stated.  Further, it is unclear if the concentration is of the aqueous composition is prior to contact with nanoflakes limitation or after contact with nanoflakes limitation.
Appropriate correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ai, Kelong, et al. "MoS2 nanosheets with widened interlayer spacing for high‐efficiency removal of mercury in aquatic systems." Advanced Functional Materials 26.30 (2016): 5542-5549 (hereinafter NPL 1) in view of Wang, Zhongying, and Baoxia Mi. "Environmental applications of 2D molybdenum disulfide (MoS2) nanosheets." Environmental science & technology 51.15 (2017): 8229-8244 (hereinafter NPL 2)
Regarding claims 1, 4, 9 and 11-14, NPL 1 discloses using nanosheets of MoS2 to remove mercury from an aqueous solution containing said mercury for at least 5 minutes and up to 24 hours (see Abstract, page 5543, right column, section 2.2), which is deemed a method for removing heavy metal ions from an aqueous composition comprising contacting an aqueous composition containing a heavy metal with nanoflakes comprising MoS2 for a length of time.  It is understood that a “flake” is a small, flat, thin piece of something, which may or may not be broken away or been peeled off from a larger piece.  A nanoflake is understood to be a nano-sized small, flat, thin piece of something, which may or may not be broken away or been peeled off from a larger piece.  It is understood that a nanosheet includes a nanoflake.  After 5 minutes, the MoS2 nanosheet/flake had adsorbed 99.83% of mercury (Hg2+), which is deemed at least 50 wt% of the heavy metal is removed from the aqueous composition, as recited in claim 12, at least 70 wt% of the heavy metal is removed from the aqueous composition, as recited in claim 13, and at least 90 wt% of the heavy metal is removed from the aqueous composition, as recited in claim 14.  NPL 1 disclose MoS2 nanosheets/flakes are formed having a dimension in the range of 2 nm-100 nm (see figure 2 a, b, i, j, m, n), wherein said nanosheets/flakes will form nanoclusters with the adsorbed mercury within a dimension range of 2 nm to 100 nm, which is deemed forming nanoclusters of the heavy metal on the nanoflakes. 
Furthermore, NPL 2 forming MoS2 nanosheets by mechanical exfoliation, liquid exfoliation, chemical exfoliation as well as chemical vapor deposition and hydrothermal solvothermal reaction (see table 1 and page 830, section “Properties”) “Mechanical exfoliation by Scotch tape can generate large, defect-limited, and electronc-grade MoS₂ nanosheets for fundamental studies….”  (see page 8232, section “SYNTHESIS METHODS”).  Further, the “physicochemical exfoliation methods to produce monolayer or few-layer MoS2 nanosheets, with a typical thickness of <10 nm and lateral dimensions ranging from 50 nm to ∼10 μm” (see page 8230, section “STRUCTURE AND PROPERTIES”	), which is deemed to be nanoflakes comprising a monolayer, bilayer, or trilayer, as recited in claim 4, and is deemed to form nanoclusters having a dimension in a range between 2 nm and 100 nm, as recited in claim 11.  The MoS2 nanosheet achieved by NPL 2 is consistent with the claimed nanoflakes comprising MoS2 limitation, as recited in claim 1.  Further, the MoS2 nanosheet achieved by NPL 2 is consistent with the method of achieving MoS2 nanosheet as disclosed in the specification (see paragraph [0044]).  NPL 2 disclosing using MoS2 nanosheets/flakes for adsorption of heavy metals from an aqueous solution (see page 8233, section Contaminant Adsorption Capability).  NPL 2 discloses that “MoS2 could be applied as an efficient adsorbent for the removal of heavy metal ions (e.g., Hg2+ and Ag+) ….  MoS2 is also potentially used as an adsorbent for the removal of Hg0 vapor and other ionic species such as Pb2+, Cd2+, Zn2+, and Co2+” (see page 8233, section Contaminant Adsorption Capability), which is deemed the heavy metal comprises one or more of lead, zinc, cadmium, and cobalt, as recited in claim 9.  
NPL 2 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. removal of heavy metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the mechanical exfoliation method of NPL 2 to form the MoS2 nanosheets/flakes to adsorb mercury, as disclosed in NPL 1, since the mechanical exfoliation method of NPL 2 is an inexpensive method, is performed under mild conditions that generates high-quality nanosheets/flakes, i.e. . generates a defect-limited, electronic-grade MoS2 for studies.  Further said method achieves monolayer or a few layers of MoS2 in the resulting nanosheets/flakes, can be used to absorb various heavy metals, and has a dimension within the range of 50 nm to 10 μm. 
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL 1 in view of NPL 2 as applied to claim 1 above, and further in view of US PAT 8,328,908 (hereinafter US 908)
Regarding claims 2 and 3, NPL 1 in view of NPL 2 discloses the invention as discussed above in claim 1. Further, NPL 1 in view of NPL 2 does not explicitly disclose heating the nanoflakes to desorb the heavy metal from the nanoflakes and does not explicitly disclose heating the nanoflakes comprises heating the nanoflakes to a temperature of at least 200°C for at least one hour in an inert atmosphere.
US 908 discloses a method and an apparatus for the removal of heavy metals form a fluid stream.  US 908 discloses that “mercury may be desorbed from the sorbent composition at 500° C. in order to regenerate the MnOx components present in the SCR catalyst” (see col. 8, lines 1-3).  US 908 presented an Example of the regeneration of the sorbent (see col. 17, line 36 – col. 18, line 50).  In the Example, after the adsorption of mercury on the sorbent, “the sorbent was then heated for 6 hours at a temperature of 500° C. in an oven with a continuous flow of air in order to release the sorbed mercury from, and thereby regenerate, the sorbent” (see col 17, lines 44-47).
US 908 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. removal of heavy metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the regeneration method of US 908 to regenerate the MoS2 nanosheets/flakes of NPL 1 in view of NPL 2 because by removing the heavy metal from the MoS2 nanosheets/flakes, said MoS2 nanosheets/flakes can then be recycled and used again as a adsorbent.  In addition, generally differences in time or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such time or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL 1 in view of NPL 2 as applied to claim 4 above, and further in view of CN106955678A (hereinafter CN 678). 
Regarding claim 5, NPL 1 in view of NPL 2 discloses the invention as discussed above in claim 4. Further, NPL 1 in view of NPL 2 does not explicitly disclose the nanoflakes are coupled to a porous polymer matrix.
CN 678 discloses a method of removing heavy metal anions from water using a porous nanocomposite fiber membrane (see paragraphs [0001], [0006], [0008]-[0019]).  In the method, a porous nanofiber membrane matrix is formed and then a metal oxide nanoparticle, such as MoS2 nanoparticles, are mixed together to form a porous nanocomposite fiber membrane. 
CN 678 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. removal of heavy metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention form the MoS2 nanosheets/flakes of NPL 1 in view of NPL 2 on a porous nanofiber membrane matrix, as disclosed in CN 678, in order to achieve the benefits of “Nanofibers have the advantages of large specific surface area and fast adsorption speed of nanoparticles, which not only overcomes the defects of small adsorption capacity and difficult recovery of nanoparticles, but also solves the problem of slow adsorption speed of traditional adsorbents such as microspheres….” (see paragraph [0006]).
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL 1 in view of NPL 2 and CN 678 as applied to claim 5 above, and further in view of US PUB 2015/0353381 (hereinafter US 381). 
Regarding claim 6, NPL 1 in view of NPL 2 and CN 678 discloses the invention as discussed above in claim 5.  Further, NPL 1 in view of NPL 2 and CN 678 does not explicitly disclose the porous polymer matrix comprises polyurethane. 
US 381 discloses the synthesis, fabrication and application of a nanocomposite polymer in various forms for the removal of heavy metals (see Abstract and paragraphs [0002], [0006]-[0016]).  The porous nanocomposite polymer comprises a nanomaterial and a combination of polymers (see Figure 1 and paragraphs [00007], [0015] and [0084]).  “A significant advantage of the nanocomposite polymer is that the combination of two or more polymers with nanomaterials can generate enhanced removal of organic and inorganic chemicals, as well as inactivation of microorganisms simultaneously. These nanocomposite polymers are also reusable and can be regenerated. They can be also used to coat filters and membranes to enhance their water treatment capabilities.” (see paragraph [0015]).  The nanomaterial can be a carbon or metal oxide nanoparticle, such as graphene oxide or molybdenum oxide (see paragraphs [0007] and [0014]).  In Example 6, US 381 illustrates the affect of using MoS2 as the nanomaterial (see paragraphs [0082]-[0083] and figures 23 and 24). US 381 discloses that when the nanocomposites comprise MoS2, the “nanocomposites have antimicrobial properties and have higher microbial growth inhibition than the pure chitosan or the non-coated membranes.” (see paragraph [0083]). Further, the nanocomposite polymers may comprise cyclodextrin polyurethanes (CDP) “to generate beads with capacity to remove different hazardous chemicals, such as anions, cations, and organic matter” (see paragraph [0012]), or chitosan that is “a biosorbent used in removing heavy metals…. CS is also an ideal material since it is derived from a naturally-occurring and abundant biopolymer, chitin, which is freely available in large quantities from seafood processing waste (see paragraph [0010]; see also paragraph [0011] “Chitosan is preferred polymer…because it occurs naturally in abundance, is biocompatible, has some anti-microbial properties and is renewable since it is a waste product from the crab and shrimp canning industries.) or alginate (see paragraph [0012]).  
US 381 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. removal of heavy metals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use cyclodextrin polyurethane polymers, as disclosed in US 381, in the porous nanofiber membrane matrix of NPL 1 in view of NPL 2 and CN678 because cyclodextrin polyurethane polymers are useful to remove different hazardous chemicals, such as anions, cations, and organic matter” (see US 381 paragraph [0012]),
Regarding claims 7 and 8, NPL 1 in view of NPL 2, CN 678 and US 381 discloses the invention as discussed above in claim 5.  Further, NPL 1 in view of NPL 2, CN 678 and US 381 disclose the porous polymeric matrix comprises a biopolymer, as recited in claim 7, and disclose that the biopolymer comprises one or more of chitosan and alginate, as recited in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773